Citation Nr: 0110888	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  99-23 767A	)	DATE
	)
	)



THE ISSUE

Whether a December 3, 1999, decision of the Board of 
Veteran's Appeals should be revised or reversed on the 
grounds of clear and unmistakable error.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1970 to January 1996.

2.  The Board issued a decision on December 3, 1999, which 
stated on line 12, page 10, under "ORDER", "Entitlement to 
an increased rating for duodenal ulcers is denied" but 
nevertheless indicated in the body of the decision that an 
increased rating to 20 percent, but not higher, for duodenal 
ulcers was warranted.

3.  In a December 1999 rating decision, the RO implemented 
the decision of the Board by granting an increased rating to 
20 percent for duodenal ulcers.

4.  On February 2, 2000, the Board received from the veteran 
a motion for revision of the Board decision issued on 
December 3, 1999, based on clear and unmistakable error.

5.  In his motion, the veteran alleged that, although 
entitlement to an increased rating for duodenal ulcers was 
"denied" in the order of the Board's December 3, 1999, 
decision, the text of the decision pertaining to duodenal 
ulcers at page 5 of the decision demonstrated that the Board 
member intended to grant an increased rating to 20 percent 
for duodenal ulcers.

5.  In March 2001, the Board issued an order correcting the 
sentence on line 12, page 10, under "ORDER", in its 
December 3, 1999, decision, that stated, "Entitlement to an 
increased rating for duodenal ulcers is denied", to read 
"Entitlement to an increased rating to 20 percent, but not 
higher, for duodenal ulcers is granted".


CONCLUSION OF LAW

The defect in the "ORDER" of the December 3, 1999, Board 
decision is considered harmless, having been corrected by an 
order issued in March 2001 by the Board and not having been 
implemented to the veteran's detriment by the RO which 
granted the increased rating for duodenal ulcers to 20 
percent, and it is therefore not a basis for reversal on the 
grounds of clear and unmistakable error.  38 U.S.C.A. § 7111 
(West Supp. 2000); 38 C.F.R. §§ 20.1102, 20.1400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in this case served on active duty from November 
1970 to January 1996.  The Board issued a decision on 
December 3, 1999, which stated on line 12, page 10, under 
"ORDER", "Entitlement to an increased rating for duodenal 
ulcers is denied" but nevertheless indicated in the body of 
the decision that an increased rating to 20 percent, but not 
higher, for duodenal ulcers was warranted.  In a December 
1999 rating decision, the RO implemented the decision of the 
Board by granting an increased rating to 20 percent for 
duodenal ulcers.

On February 2, 2000, a motion for revision of the Board 
decision issued on December 3, 1999, based on clear and 
unmistakable error (CUE) was filed by the veteran.  In the 
motion, the veteran alleged that, although entitlement to an 
increased rating for duodenal ulcers was "denied" in the 
order of the Board's December 3, 1999, decision, the text of 
the decision pertaining to duodenal ulcers at page 5 
demonstrated that the Board member intended to grant an 
increased rating to 20 percent for duodenal ulcers.

In March 2001, the Board issued an order correcting the 
sentence on line 12, page 10, under "ORDER", in its 
December 3, 1999, decision, that stated, "Entitlement to an 
increased rating for duodenal ulcers is denied", to read 
"Entitlement to an increased rating to 20 percent, but not 
higher, for duodenal ulcers is granted".

Because the error in the December 3, 1999, Board decision 
which the veteran alleges was clear and unmistakable error 
has been corrected and because the RO had issued a rating 
decision in December 1999 granting an increased rating to 20 
percent for duodenal ulcers, the defect in the December 3, 
1999, Board decision is considered harmless and not a basis 
for reversal of the decision on the grounds of clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 2000); 38 
C.F.R. §§ 20.1102, 20.1400 (2000).  Accordingly, the motion 
for clear and unmistakable error in the December 3, 1999, 
Board decision is dismissed as moot.


ORDER

The motion is dismissed.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 


